|[pic]                                                                              |
|                                                                                   |
|                      |     |Court of Appeals           |     |                      |
|BRIAN QUINN           |     |                           |     |VIVIAN LONG           |
|Chief Justice         |     |Seventh District of Texas  |     |Clerk                 |
|                      |     |Potter County Courts       |     |                      |
|JAMES T. CAMPBELL     |     |Building                   |     |                      |
|Justice               |     |501 S. Fillmore, Suite 2-A |     |                      |
|                      |     |Amarillo, Texas 79101-2449 |     |MAILING ADDRESS:      |
|MACKEY K. HANCOCK     |     |www.txcourts.gov/7thcoa.asp|     |P. O. Box 9540        |
|Justice               |     |x                          |     |79105-9540            |
|                      |     |                           |     |                      |
|PATRICK A. PIRTLE     |     |                           |     |                      |
|Justice               |     |                           |     |(806) 342-2650        |


                                May 29, 2015

|E. Alan Bennett                     |Bob D. Odom                         |
|SHEEHY, LOVELACE & MAYFIELD, P.C.   |Assistant District Attorney         |
|510 N. Valley Mills Dr., Suite 500  |P.O. Box 540                        |
|Waco, TX 76710-6077                 |Belton, TX 76513-0540               |
|* DELIVERED VIA E-MAIL *            |* DELIVERED VIA E-MAIL *            |

RE:   Case Number:  07-15-00144-CR, 07-15-00145-CR
      Trial Court Case Number: 72374, 72375

Style:      Cecil Howell, Jr. v. The State of Texas

Dear Counsel:

      The Court this day issued an opinion and  judgment  in  the  captioned
cause.  Tex. R. App. P. 48.

      In addition, pursuant to Texas  Government  Code,  Sec.  51.204(b)(2),
exhibits on file with this Court, if any,  will  be  destroyed  three  years
after final disposition of the case or at an earlier date if ordered by  the
Court.

                                       Very truly yours,
                                       Vivian Long
                                       VIVIAN LONG, CLERK

|xc: |Honorable Martha J. Trudo (DELIVERED VIA E-MAIL)                   |
|    |Joanna Staton (DELIVERED VIA E-MAIL)                               |
|    |Administrative Judge (DELIVERED VIA E-MAIL)                        |